Citation Nr: 1103055	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a respiratory disorder, to 
include bronchial asthma with recurrent bronchitis and chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active military service from December 1967 
to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for COPD, claimed as lung 
disease, which had been denied in previous RO and Board 
decisions.

In March 2006 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing is 
of record.

In June 2007 the Board denied reopening the claim for service 
connection for COPD.  The Veteran appealed the Board's action to 
the United States Court of Appeals for Veterans Claims (Court).  
In a July 2008 Order, the Court remanded the case to the Board 
pursuant to a June 2008 Joint Motion for Remand.  

In October 2008 and September 2010, the Board remanded the appeal 
to the RO for notice that addresses the elements pertaining to 
claims to reopen.  This appeal represents the third time the 
issue will be remanded for incorrect notice. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  
Thus, while the Board regrets the additional delay in this case, 
the case must be returned to the AMC/RO to provide the Veteran 
with a corrective notice that addresses the elements in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), pertaining to claims to reopen.

In October 2008 and March 2010 the Board remanded the claim to 
provide the Veteran with adequate Kent notice.  Unfortunately, 
the notice letters that were sent by the AMC in October 2008 and 
August 2010 were inadequate because they provided incomplete 
reasons for the bases of the previous denials of service 
connection for a respiratory disorder.  Both letters from the AMC 
stated that his "claim was previously denied because the 
condition did not begin in service nor was it caused by some 
event or experience in service."  The AMC, however, did not 
notify him that his claim was previously denied because evidence 
failed to show that a pre-existing respiratory disorder was 
aggravated during military service.  Therefore, the claim must be 
remanded to the AMC/RO to provide the Veteran with a complete 
corrective notice that addresses the elements in Kent and that 
addresses all reasons for the previous denials.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

The Veteran's original claim for service connection for 
bronchitis was denied in a February 1989 rating decision.  He 
appealed the denial.  A rating decision dated in September 1989 
confirmed and continued the previous denial.  Each decision 
detailed that there was evidence of pre-existing respiratory 
disease (bronchitis since childhood) that was not shown to be 
aggravated during service.  He was notified of each decision by 
separate letters dated in February and September 1989, 
respectively.  In November 1990 the Board denied service 
connection for bronchial asthma because although he was treated 
for upper respiratory infection or recurrent bronchitis during 
service, a pulmonary function study was within normal limits, his 
respiratory symptoms subsided by late 1969, and no respiratory 
disorder was reported until 1989 when bronchial asthma was 
diagnosed on VA examination.  The Board concluded that there was 
no evidence that bronchial asthma was incurred in service or that 
chronic bronchitis was aggravated by service.

In January 2001 the Veteran attempted to reopen his claim for a 
respiratory disorder, claimed as due to a palm tree pollen 
allergy identified during service.  In a rating decision dated in 
December 2001, the RO denied reopening his claim for a 
respiratory disorder. Post-service respiratory diagnoses included 
pneumonia, severe obstructive sleep apnea, chronic bronchitis, 
and COPD.  The RO noted that service treatment records were 
entirely negative for an allergy to palm tree pollen, and there 
was no competent evidence that his pre-existing respiratory order 
was aggravated during military service, including as a result of 
any exposure to chemicals during service.  The RO also noted that 
the Veteran identified post-service exposure to benzene and 
asbestos while working as a construction worker doing pipe 
fitting in a refinery, as well as a history of smoking two packs 
of cigarettes a day for 38 years.  He was notified of the 
decision in a separate letter dated in December 2001.  A timely 
appeal was not submitted, and the decision became final.

In summary, the Veteran's claims for service connection for a 
respiratory disorder were denied because a pre-existing 
respiratory disorder was not shown to be aggravated during 
military service (February 1989, September 1989, and December 
2001 RO decisions) and because there was no evidence that a 
respiratory disorder (bronchial asthma) was incurred in service 
(November 1990) Board decision.  The AMC/RO should notify the 
Veteran of these bases, and any others identified, for the 
previous denials of service connection for a respiratory 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran a 
corrective VCAA notice that explains what 
constitutes new and material evidence and 
specifically identifies the type of evidence 
necessary to satisfy the elements of the 
underlying claim which were found 
insufficient in the December 2001 denial and 
in previous denials, in accordance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

In particular, the AMC/RO must identify all 
of the reasons for the denial of his previous 
claims, including: 

(1) no evidence that his pre-existing 
bronchitis (since childhood) was 
aggravated by service, 

(2) no evidence that a respiratory 
disorder (including bronchial asthma) was 
incurred in service, 

(3) and any other reasons that the AMC/RO 
identifies upon reviewing the record prior 
to sending corrective Kent notice.

2.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the determination is less 
than fully favorable, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


